Citation Nr: 1644749	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-26 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder (claimed as lesions on back, groin, and tongue).

3.  Entitlement to a rating in excess of 40 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Spouse


WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on honorable active duty from December 1964 to November 25, 1973, and had further service from November 26, 1973, to April 1979 that was determined to be dishonorable (and not qualifying for VA benefits).  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which in relevant part denied service connection for hypertension and a skin condition (claimed as lesions on back, groin, and tongue), and granted service connection for bilateral hearing loss, rated 40 percent effective November 24, 2009.  In July 2016, a hearing was held before the undersigned in Washington, D.C.; his spouse appeared as his (one time) representative.  A transcript of the hearing is in the Veteran's record.  At the hearing additional evidence was submitted with a waiver of Agency of Original Jurisdiction (AOJ) initial consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran's theory of entitlement to service connection for hypertension is essentially one of secondary service connection.  The record shows a diagnosis of (and ongoing VA treatment for) hypertension.  The Veteran has established service connection for PTSD, now rated 100 percent.  In June 2014, he submitted a journal article indicating that there may be an etiological relationship between PTSD and hypertension, and at the July 2016 Board hearing, it was asserted that his hypertension has caused or aggravated by his PTSD.  Under such circumstances the low threshold standard as to when development for an advisory medical opinion is necessary is met.  Accordingly, development for an examination to secure such an opinion is necessary.

The Veteran also asserts that he has a skin condition (claimed as lesions on back, groin, and tongue) due to service.  At the July 2016 hearing, he testified that the skin disability comes and goes.  Service treatment records (STRs) show complaints of skin lesions and rashes, including: May 1969 complaints of a penile rash (diagnosed as lymphogranuloma venereum); August 1970 complaints of blisters around the eyes; October 1970 complaints of lesions on the penis, lips, and blisters around the eyes (the impression was herpes simplex and resolving herpes progenitalis); and, October 1971 complaints of lesions on the face and trunk for one year (a right arm skin biopsy led to a diagnosis of "Changes consistent with late stage of fixed drug eruption").  Postservice clinical records show April 2012 treatment for a possible mucus retention cyst in the mouth (reported by the Veteran as intermittent cysts existing for several years) and September 2013 prescriptions for triamcinolone acetonide 0.1% cream and dibucaine 1% ointment.  As the record shows complaints of skin problems in service, current (during the pendency of the instant claim) skin problems, and an allegation that the current skin problems may be related to those in service, an examination to ascertain the nature and likely etiology of the Veteran's skin disability is necessary.  

Regarding the rating for hearing loss disability, the Board notes the Veteran's July 2016 testimony that his hearing loss has worsened since the May 2012 VA examination.  A March 2016 VA audiology clinic record notes complaints of worsening hearing and a consultation for hearing aids.  There was contemporaneous audiometry; however, there is no indication that the examination included speech discrimination testing using the Maryland CNC word list, as required under 38 C.F.R. §  4.85(a); rather, it was simply noted that word recognition was excellent on the right and good on the left.  Accordingly, that evaluation is inadequate for rating purposes.  In light of the intervening time period since the May 2012 examination, and the allegation of worsening, a contemporaneous audiological evaluation is necessary.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Finally, the record shows that the Veteran receives VA treatment for PTSD, hypertension, hearing loss, and skin complaints.  The record includes treatment records through June 2016.  Updated records of VA evaluations and treatment since then may contain pertinent information, are constructively of record, and must be secured.   

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated records of all VA examinations/treatment the Veteran has received for PTSD, hypertension, skin complaints (including oral), and hearing loss from June 2016 to the present.  If any such records are unavailable, the reason for their unavailability must be noted in the record, and the Veteran should be so advised.

2.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  The entire record, to include this remand, must be reviewed by the examiner.  Any tests or studies indicated should be completed.  Based on review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following:

(a) Please identify the likely etiology for the Veteran's hypertension.  Specifically, is it at least as likely as not (a 50% or better probability) that it is related to an event, injury, or disease in service?

(b) If the response to (a) is no (i.e., the hypertension is not directly related to the Veteran's service) is it at least as likely as not (a 50% or better probability) that the hypertension was caused or aggravated by his service-connected PTSD?  The opinion must address aggravation (and the rationale should include comment on the journal article submitted).

(c) If the hypertension is found to be unrelated to service, and to not have been caused or aggravated by PTSD, the examiner should identify the etiology that is considered more likely.  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

3.  The AOJ should also arrange for the Veteran to be examined by a dermatologist to ascertain whether or not he has a skin disability (claimed as lesions on back, groin, and tongue), and if so, whether any such disability is related to his service.  The entire record, to include this remand, must be reviewed by the examiner.  Based on a review of the record and examination of the Veteran, the examiner should provide opinions that respond to the following: 

(a) Please identify (by diagnosis) each skin disorder found (or shown by the record during the pendency of the instant claim).  If no skin disorder is diagnosed, please reconcile that conclusion with the evidence showing April 2012 treatment for a possible mucus retention cyst in the mouth (reported by the Veteran as intermittent cysts existing for several years) and September 2013 prescriptions for triamcinolone acetonide 0.1% cream and dibucaine 1% ointment.

(b) Please identify the likely etiology for each skin disability entity diagnosed.  Specifically, is it at least as likely as not (i.e. a 50% probability or greater) that such is related to event, injury, or disease in service?  

(c) If not, is it at least as likely as not (a 50% or better probability) that the skin condition was caused or aggravated by a service connected disability (to include as due to medication prescribed for a service connected disability)?  The opinion must address aggravation.  If a diagnosed skin disorder is found to be unrelated to service, and to not have been caused or aggravated by a service-connected disability, please identify the etiology considered more likely.  

The examiner must include rationale with all opinions, citing to supporting factual data and/or medical literature, as deemed appropriate.  

4.  The AOJ should also arrange for an audiological evaluation of the Veteran (with audiometric studies) to assess the current severity of his bilateral hearing loss disability.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment on the impact of the hearing loss disability on the Veteran's occupational and daily activity functioning..

5. When the above development is completed, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

